Title: From Alexander Hamilton to Otho H. Williams, 25 June 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department,June 25 1791
Sir,

The Commissioner of Loans for the state of Maryland, after allowing for the Eight thousand dollars with which you furnished him, and a sum of five thousand dollars remitted him, in notes of the Bank of Maryland, would be deficient about five thousand five hundred Dollars of the sum requisite for the payment of the interest which will be payable in your state, upon the public debt on the first of next month; unless he should have been able to dispose of some drafts sent him upon the Banks of North America & New York.
I have desired him, in case of deficiency, to apply to the Bank of Maryland on the presumption, that funds will be there on the public account to meet the demand. But there is a possibility that this may not be the case, to the extent of about four thousand dollars. Deducting the amount of all the drafts, which have been drawn upon you from the Treasury, it appeared by your return of the 18th instant, that you would have a surplus of seven thousand one hundred & sixty six Dollars, ninety four cents, to be applied to the purposes of the Commissioner of Loans. The eight thousand Dollars, with which you have furnished him, somewhat exceeds that surplus; but whatever you shall have received after the date of the above mentioned return, over and above the difference between the then surplus and the eight thousand dollars furnished to the Commissioner is open to a disposition. This, therefore, to an amount not exceeding four thousand Dollars,you will pay into the Bank of Maryland to be passed to the Credit of the Treasurer of the United States; taking duplicate receipts for what you shall pay, and forwarding one of them to this Office. And I shall be glad to be immediately advised how much of this sum you will be able to pay into the Bank by the first of July.
I am, sir,   Your Obed Servant.
Alex Hamilton
Otho H Williams Esqr.

